—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered September 11, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and convicting her, upon her plea of guilty, of violation of probation, and sentencing her, as a second felony offender, to two concurrent terms of 6 to 12 years, concurrent with a term of 3V2 to 7 years for violation of probation, unanimously affirmed.
Defendant’s claim of error is unpreserved since defense counsel and defendant were present when the court read the *199jury notes into the record, but no request was made for a preview of the court’s intended responses or any opportunity to help formulate such responses (see, People v Starling, 85 NY2d 509, 516; People v DeRosario, 81 NY2d 801, 803; People v Martinez, 225 AD2d 474, lv denied 88 NY2d 989). Furthermore, defendant failed to object to the court’s responses to the notes from individual jurors and therefore defendant’s claim that the court responded to them inappropriately is unpreserved, and we decline to review it in the interest of justice (People v Jackson, 209 AD2d 247, 248, lv denied 85 NY2d 974; People v Almodovar, 196 AD2d 718, lv denied 82 NY2d 890, cert denied 511 US 1131). Were we to review it, we would find that the court responded appropriately to both notes and that the notes did not suggest that either of the jurors possessed a state of mind that would prevent such juror from rendering an impartial verdict (People v Rodriguez, 71 NY2d 214, 219). Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.